Citation Nr: 0939589	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-10 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
head injury, currently rated as 10 percent disabling.  

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother





ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from August 1943 to November 
1945.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2008 the veteran and his brother testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
conducted at the RO.  A transcript of that hearing is 
contained in the claims file. 

The Board in a December 2008 decision reopened the previously 
denied claim for service connection for bilateral hearing 
loss.  The Board also then remanded that reopened claim, as 
well as the claim for an increased evaluation for residuals 
of head injury.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to an increased evaluation for 
residuals of head injury is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required by the 
appellant.



FINDINGS OF FACT

1.  Bilateral hearing loss did not develop in service and is 
not otherwise causally related to service.  

2.  Sensorineural hearing loss was not present to a disabling 
degree within the first post-service year.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case (SOC) or 
supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the claim 
for service connection for bilateral hearing loss.  
When before the RO in January 2005, the issue presented was 
whether new and material evidence had been presented to 
reopen the claim for service connection for bilateral hearing 
loss.  Prior to that determination the RO issued a VCAA 
letter in October 2004 informing the Veteran of the prior 
denial of the claim in November 1972, the finality of that 
prior denial, and the requirement that the Veteran submit new 
and material evidence to reopen the claim.  The nature of the 
requirement to reopen were addressed, as were the 
requirements to sustain the underlying claim for service 
connection for bilateral hearing loss.  Following reopening 
of the claim for service connection for bilateral hearing 
loss by the Board in its December 2008 decision, the AMC 
issued the Veteran an additional VCAA letter addressing the 
reopened claim for service connection for bilateral hearing 
loss.  That most recent VCAA letter was followed by AMC 
readjudication of the claim by an SSOC in September 2009.  
These VCAA notice letters satisfied the requirements to 
provide adequate notice of the evidentiary requirements to 
support the appealed service connection claim.
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, the RO provided appropriate notice of the 
additional information as required by Dingess, generally as 
to the appealed claims, by the January 2009 VCAA notice 
letter, which was followed by readjudication of the claim in 
the above-noted SSOC in September 2009.  To whatever extent 
Dingess-complying notice and readjudication thereafter may 
have been inadequate for the service-connection claim, such 
inadequacy is moot and harmless because the claim for service 
connection for bilateral hearing loss is herein denied.

The VCAA letters effectively satisfied all notice 
requirements of the VCAA for the reopened claim for service 
connection for bilateral hearing loss herein addressed.  The 
letters informed of the evidence required to substantiate the 
claim including on a direct basis and (generally) on 
presumptive bases.  They also advised the Veteran of what 
evidence VA would seek to provide and what evidence the 
Veteran was expected to provide.  Also by these letters, the 
Veteran was requested to inform of any additional evidence 
pertinent to his claim.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  These letters also 
addressed types of information that would be helpful in 
substantiating the claim.  

VA has a duty to assist the Veteran in the development of 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letters requested that the Veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claim, 
and that he provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claim.  They 
further requested any medical records, lay statements, or 
other evidence which might serve to corroborate the Veteran's 
assertion that his hearing loss was due to service.  Service 
and VA treatment records were obtained and associated with 
the claims file.  

All indicated development having been undertaken, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has thus presented no pertinent avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further the claim for 
service connection for a neurological disorder manifested by 
memory loss.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  

The Board in its December 2008 remand requested development 
including to issue a further VCAA letter, for an addendum 
examination report by the VA audiology examiner who conducted 
the November 2004 VA examination for compensation purposes to 
address questions posed regarding etiology of the claimed 
bilateral hearing loss as related to service.  (While the 
examiner was also asked to address tinnitus as related to 
service, a claim for service connection for tinnitus was not 
developed for appellate review and accordingly is not 
adjudicated herein.)  The RO/ AMC was to thereafter 
readjudicate the claim for service connection for bilateral 
hearing loss.  This was all substantially accomplished with 
regard to the claim for service connection for bilateral 
hearing loss, by the issued January 2009 VCAA letter, an 
April 2009 VA audiology addendum report to a November 2004 VA 
examination report, and the AMC's issuance of an SSOC in 
September 2009.  Only substantial, and not strict, compliance 
with the terms of a Board remand is required pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases, such as this one, where there is (1) 
evidence of a current disability, (2) evidence of an in-
service event, injury, or disease, and (3) an indication that 
there may be a connection between the two. See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.326 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As already noted, the 
Veteran was afforded a VA audiology examination for 
compensation purposes in November 2004 addressing his claim 
for service connection for bilateral hearing loss, and that 
audiology examiner then provided an addendum examination 
report and opinions in April 2009 responsive to the Board's 
December 2008 remand request.  

The Court of Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two. See Nieves-Rodriguez v. Peake, No. 06- 
312 (U.S. Vet. App. Dec. 1, 2008); Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").  As 
discussed in the reasons and bases portion of this decision, 
below, the examiner satisfactorily drew conclusions regarding 
possible etiology of the claimed bilateral hearing loss 
including as related to service, and discussed the evidence 
and reasoning supporting those conclusions.  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  
Also as discussed herein, the November 2004 VA examiner did 
indeed thoroughly review the evidentiary record and provided 
opinions responsive to questions presented by the claim for 
service connection for bilateral hearing loss.  The Board 
finds that a more contemporaneous examination than the 
November 2004 examination conducted by that examiner was not 
required in this case, because the medical evidence presented 
was sufficient for the examiner to draw medical conclusions 
of etiology, without any indication from the record including 
from the examination reports of November 2004 and April 2009, 
that a more recent examination could conceivable result in a 
different opinion.  Rather, as the VA examiner concluded, the 
Veteran's documented medical history of progressive hearing 
lost over years beginning many years post service is 
inconsistent with hearing loss due to trauma or hearing loss 
otherwise causally related to service.  That examiner did 
note the findings of a VA neurological examination in 
February 2008 (documented in the record) upon which he also 
based his findings and conclusions.  There is thus no 
reasonable possibility that a more recent examination could 
result in an alternate conclusions by that examiner than 
those reached in April 2009.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
also required when the Veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the Veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As discussed above, the 
Veteran has been afforded an adequate VA examination 
adequately addressing etiology including as related to 
service.  The Board finds that the examination in November 
2004, with that examination report and the addendum 
examination report by that examiner in April 2009, taken 
together with the balance of the evidence of record, present 
sufficient competent medical evidence for the Board's 
adjudication of the claim for service connection for 
bilateral hearing loss on the merits.  38 C.F.R. 
§ 3.159(c)(4); McLendon.  Specifically, as discussed further 
infra, the examiner adequately ascertained that the Veteran 
does not presently have a hearing loss disorder associated 
with past trauma in service, and otherwise ascertained that 
the weight of the evidence was against a causal link between 
noise exposure, including combat noise exposure, in service, 
and current hearing loss. Absence of a causal nexus to 
service, and the weight of the evidence against hearing loss 
otherwise originating in service or being present to a 
disabling degree within the first post-service year, are 
together sufficient to deny the claim based on any theories 
of entitlement presented or herein considered.  38 C.F.R. 
§§ 3.303, 3.307, 3.307.  

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

II.  Claim for Service Connection for Bilateral Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009) ; 38 C.F.R. § 3.303(a) (2009).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a disorder noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss), may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz (Hz) is 40 decibels (dB) or greater, 
or where the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidentiary record reflects that the Veteran was trained 
and served in World War II combat as an aerial machine 
gunner, using dual 50-caliber machine guns, with the veteran 
credibly testifying to having completed 47 missions.  In 
addition, he suffered head trauma in service in January 1945.  
Service records reflect a head injury in service in January 
1945, with traumatic subgaleal hematoma in the right 
occipital region, as well as a mild laceration wound in the 
left frontal region of the head.  His head had reportedly 
been caught between a machine gun handle and an ammunition 
box in the course of a bombing mission, consistent with the 
Veteran's military occupational specialty of aerial machine 
gunner.  Upon VA examinations in May 1947 and May 1948, his 
complaints include intermittent ringing in the ears as well 
as upon reading or studying, and a sense of dullness in the 
back of the head upon reading or studying.  At his October 
2008 hearing before the undersigned, the Veteran testified to 
having difficulties studying following his in-service injury, 
with memory difficulties.  

The Veteran's service separation examination in November 1945 
reflects 15/15 hearing for both ears for conversation, and 
the same result is reflected on VA examination in May 1947.  
He first filed a claim for hearing loss in October 1972, but 
no hearing test was then conducted and the claim was denied 
based on the absence of finding of hearing loss either in 
service or within the first post-service year.  

For his current claim, the Veteran was afforded a VA 
audiology examination for compensation purposes in November 
2004.  That examiner then opined that it was not at least as 
likely as not that current hearing loss is related to 
service.  The examiner based that opinion on the above-noted 
hearing tests upon service separation and shortly after 
service, as supportive of the absence of evidence of hearing 
loss disability either in service or within the first year 
after separation.  However, the examiner at that time failed 
to address whether the veteran's pattern of hearing loss 
reflected that caused by acoustic trauma, and also failed to 
address whether, given the poor evaluative nature of those 
tests in 1945 and 1947, the veteran's documented combat 
aerial machine gunner experiences or his head trauma in 
service may have caused hearing loss not reflected on those 
rudimentary tests in 1945 and 1947.  

The veteran also claims entitlement to hearing loss based on 
hearing damage that may have resulted from malaria treatment 
in service.  The questions posed by the record regarding the 
Veteran's hearing loss claim were developed pursuant to the 
Board's December 2008 remand, and answered by the November 
2004 VA examiner in April 2009 (hereinafter referred to with 
respect to the April 2009 report, for the sake of simplicity, 
as "the April 2009 VA examiner," with due recognition that 
no additional examination  took place in April 2009), based 
on review of the Veteran's records.  

The April 2009 VA examiner duly noted that the Veteran was 
afforded a whispered voice hearing evaluation when he was 
examined for service separation in November 1945.  The April 
2009 VA examiner further noted that the whispered voice test 
did not differentiate frequencies, and hence could not be 
relied upon to detect the presence of high frequency hearing 
loss.  However, the Veteran did not report hearing loss in 
service or shortly after service.  Further, the April 2009 VA 
examiner noted that the Veteran made no complaint of hearing 
loss or discharge from the ear problems upon examination in 
April 1947 and May 1948 VA examination, even though he then 
complained of intermittent tinnitus, and upon VA examination 
for compensation purposes in 1972 there was again no evidence 
of hearing loss, with the Veteran only documented by private 
medical testing to have hearing loss beginning in 1974. 

The April 2009 VA examiner further noted that, upon VA 
hearing evaluation in March 2001, the Veteran reported that 
he began having hearing loss approximately 30 years prior, 
which would put subjectively noted hearing loss onset in the 
late 1960s or early 1970s, decades after service.  The April 
2009 VA examiner further noted that upon VA neurological 
examination in February 2008 there was moderately severe to 
profound sensorineural hearing loss.  The April 2009 VA 
examiner then observed that the Veteran's hearing loss had 
been progressive, and provided expert knowledge that 
progressive hearing losses are not of traumatic origin.  The 
examiner opined that the Veteran's hearing loss was affected 
by factors including "other health [conditions], heredity, 
or ongoing noise exposure after military service."  The 
April 2009 VA examiner noted the Veteran's combat military 
exposures to noise in service, but nevertheless concluded 
that the records do not support his current hearing loss 
being related to that noise exposure, with hearing loss not 
shown until some 27 years after service.  The April 2009 VA 
examiner also noted that treatment for certain diseases could 
have transient ototoxic effects on hearing and tinnitus, but 
such an association between treatments in service and current 
hearing loss was not support by the record in this case, in 
part because the Veteran's service separation examination 
specifically informed that he had "no history of malaria, 
syphilis, or dysentery."  The examiner further noted that, 
although quinine has such ototoxic effects, the Veteran had 
specifically stated that he had taken Atabrine for prevention 
of malaria, and that drug, unlike quinine, is not known to 
have ototoxic effects.   

The April 2009 VA examiner noted that the Veteran had 
reported tinnitus in May 1947 and again in May 1948 which was 
present when reading or studying, but he denied tinnitus upon 
VA hearing loss examination in March 2001 and again in 
November 2004 when examined for compensation purposes.   The 
VA examiner concluded that the Veteran's current hearing loss 
was not at-least-as-likely-as-not causally related to service 
because of the absence of symptoms in service or shortly 
after service, with onset decades post service.  The VA 
examiner further concluded that the Veteran's currently 
complained-of tinnitus was related to his current hearing 
loss and was not causally related to service, notwithstanding 
the tinnitus report in 1947 and 1948, because the reported 
absence of tinnitus upon examination in March 2001 and 
November 2004 informed of an absence of association between 
current tinnitus and service.  

In summary, the April 2009 VA examiner carefully reviewed the 
claims file, address pertinent aspects of the Veteran's 
service history and medical history as reported by the 
Veteran and as documented by service and post-service 
records, and provided an informed expert opinion that it was 
not at-least-as-likely-as-not that either the Veteran's 
hearing loss or his tinnitus was causally related to his 
period of service.  The Board has carefully reviewed the 
claims file, and finds that the balance of the medical and 
non-medical records are consistent with and supportive of the 
April 2009 VA examiner's statements and opinions.  Other 
medical records do not document hearing loss prior to the 
1970s, and do no conclude that hearing loss is related to 
acoustic trauma in service or to past head injury.  A June 
2005 statement from a former co-worker informed of his lay 
observation that the Veteran had difficulty hearing in 1962, 
but that would still place any known hearing loss decades 
post service.  Consistent with that statement, private 
medical treatment records associated with that former place 
of employment inform that the Veteran was hired in September 
1961.  

In the absence of countervailing expert opinion, the Board 
concludes that the weight of the evidence of record 
preponderates against a causal link between service and 
current bilateral hearing loss, and also preponderates 
against hearing loss being present to a disabling degree 
within the first post-service year.  In making these 
determinations, the Board has carefully considered the 
Veteran's assertions, but notes that he lacks the requisite 
medical expertise to cognizably address a causal link between 
current bilateral hearing loss and his period of service.  
Espiritu; cf. Jandreau.  To the extent he now contends that 
his current hearing loss originated in service and has 
continued as an ongoing condition, this is undermined by the 
Veteran's noted prior statements that his hearing loss did 
not begin, or was not noted by him, until a point in time 
decades after service.  Thus, any current contention of 
continuity of symptoms does not support the claim on that 
basis.  The Board accordingly concludes that the 
preponderance of the evidence is against service connection 
for bilateral hearing loss based on continuity of symptoms 
from service.  38 C.F.R. § 3.303.  

The preponderance of the evidence is against the claim on 
both direct and presumptive bases, and, therefore, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

The Veteran was afforded a VA neurological examination for 
compensation purposes in February 2008, and that examiner 
conducted a further examination in May 2009.  Upon the 
neurological examination in May 2009, the Veteran's history 
was noted of a head injury when his head was caught between 
some machinery in service, with resulting skull fracture, 
right occipital hematoma and subdural hematoma, and wounding 
with lacerations in the left frontal area.  The examiner 
noted that upon presentation at the VA examination the 
Veteran had significant hearing impairment and slowed 
mentation, but clearly identified constant pain in the upper 
cervical area with pain radiating into the shoulders and 
sometimes radiating into the occipital region.  He 
specifically described the pain as being present in the 
spine, and the examiner thus noted that it was clear that the 
pain was located in the upper cervical region, with 
radiation.  The Veteran reported at the examination that the 
pain had originated with his in-service injury, and that the 
cervical-region pain was constant, dull, and every day.  The 
VA examiner observed that the Veteran had no other symptoms 
to suggest a migraine headache.  

The May 2009 VA examiner also conducted central and 
peripheral neurological testing, and noted considerable 
mental slowness but absence of significant peripheral 
neurological impairment.  The examiner assessed cervical 
spine pain related to cervical arthritis and degenerative 
disk disease, which he opined was not at-least-as-likely-as-
not related to the Veteran's in-service head injury, 
notwithstanding the Veteran's self-report of ongoing pain 
dating from that injury.  The VA examiner also assessed early 
dementia and "some evidence of a left cerebral hemisphere 
lesion."

Thus, the examiner provided a requested opinion addressing 
the Veteran's pain disorder associated with his cervical 
spine, but failed to address whether there was a causal 
association between the in-service head injury and the 
assessed early dementia and any current left cerebral 
hemisphere lesion.  In its December 2008 remand, the Board 
expressly instructed that the VA examiner address whether it 
is at-least-as-likely-as-not that current findings including 
"[a]ll facets of brain injury which may be implicated," 
inclusive of impairments in "memory, attention, 
concentration, and executive functions; judgment; social 
interaction; orientation; motor activity; visual spatial 
orientation; subjective symptoms; and neurobehavioral, 
cognitive, communication, consciousness, or mental effects."  
The VA examiner, however, did not address the question of a 
causal association between the in-service injury and the 
assessed early dementia and those unidentified symptoms 
suggestive of a left cerebral hemisphere lesion.  Where, as 
here, the remand orders of the Board are not substantially 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  
Accordingly, remand is required to request these unobtained 
medical etiology opinions from the May 2009 examiner.  

In addition, the May 2009 examiner erroneously characterized 
the Veteran's head injury in service as a trauma with skull 
fracture, whereas a service treatment record apparently 
proximate in time to the January 1945 injury expressly notes 
that the injury resulted from the Veteran's head being pinned 
between a gun (artillery) and an ammunition box, without an 
actual blow to the head, and with X-rays negative for skull 
fracture.  An accurate medical history must inform the VA 
examiner's opinions upon remand.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)


Accordingly, the case is REMANDED for the following action:

1.  Obtain fully informed medical opinions from 
the VA examiner who conducted the VA 
examinations in February 2008 and May 2009.  
The examiner should be asked to address 
questions of etiology related to head injury in 
service, including for the early dementia and 
possible left cerebral hemisphere lesion noted 
upon the May 2009 report.  The claims folder 
must be made available to the examiner for 
review.  The examiner must note the documented 
medical history in service, including the 
treatment record noting that the head injury 
resulted not from a blow to the head but from 
the head being pinned between an artillery gun 
handle and an ammunition box, and also noting 
that X-rays in service following that incident 
revealed no skull fracture.  Other pertinent 
medical findings from service and thereafter 
should also be noted.  All medical opinions 
expressed must be informed by an accurate 
medical history.  The examiner must answer the 
following:

a.  For each identified 
neurological or other physiological 
condition presenting symptoms of 
the head, mentation, or other 
neurological functioning 
potentially associated with head 
injury, is it at-least-as-likely-
as-not (i.e., to at least a 50-50 
degree of probability) that the 
condition is causally associated 
with the Veteran's head injury in 
service, or alternatively is such 
origin or causation unlikely (i.e., 
less than a 50-50 degree of 
probability)?  These questions must 
be answered for pain-related 
conditions as well as the 
previously identified early 
dementia, and any condition 
associated with the previously 
identified possible left cerebral 
hemisphere lesion.  All facets of 
brain injury which may be 
implicated should be addressed, 
including: memory, attention, 
concentration, and executive 
functions; judgment; social 
interaction; orientation; motor 
activity; visual spatial 
orientation; subjective symptoms; 
and neurobehavioral, cognitive, 
communication, consciousness, or 
mental effects.

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

c.  The examiner should provide 
complete explanations for his/her 
opinions.  If any opinion cannot be 
rendered without resort to 
speculation, the examiner should 
say why that is so.

2.  If the above-requested VA examiner cannot 
or will not provide the requested opinions, 
then the Veteran should be afforded an 
additional VA neurological examination to 
address these questions.  

3.  Thereafter, the RO should readjudicate the 
remanded claim de novo.  If benefits sought in 
the remanded claim are not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and afforded 
the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


